The proceedings and recognizance taken in the Orphans’ Court changed the character of this property. It was no longer real estate, but personal; subject to all the law relating to the personal property of the wife. It is the wife’s chose in action; like any other money debt due the wife. The husband has the right to discharge it, or collect it, even against the consent of the wife.
The object of the attachment law is to place the attaching creditor in the place of the husband as to this matter, and the attachment binds all his right from the moment of the process laid in the garnishee’s hands. Whatever may be the effect of a death between the attachment and answer, or between the answer and judgment, it is enough to say that the attachment secures to the creditor all the rights of the husband. The Court discharged the rule.